Name: 2000/238/EC: Commission Decision of 9 March 2000 amending Decision 97/830/EC as regards points of entry for Germany (notified under document number C(2000) 501) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  trade;  plant product;  international trade;  Asia and Oceania
 Date Published: 2000-03-24

 Avis juridique important|32000D02382000/238/EC: Commission Decision of 9 March 2000 amending Decision 97/830/EC as regards points of entry for Germany (notified under document number C(2000) 501) (Text with EEA relevance) Official Journal L 075 , 24/03/2000 P. 0059 - 0061Commission Decisionof 9 March 2000amending Decision 97/830/EC as regards points of entry for Germany(notified under document number C(2000) 501)(Text with EEA relevance)(2000/238/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 93/43/EEC of 14 June 1993 on the hygiene of foodstuffs(1), and in particular Article 10(1) thereof,After consulting the Member States,Whereas:(1) The Commission, in Decision 97/830/EC(2), as amended by Decision 98/400/EC(3), adopted measures imposing special conditions on the importation of pistachios and certain products derived from pistachios originating in, or consigned from Iran.(2) It is necessary to add to Annex II to Decision 97/830/EC two more points of entry for Germany through which those pistachios and products may be imported.(3) For the sake of clarity, therefore, Annex II should be replaced,HAS ADOPTED THIS DECISION:Article 1Annex II to Decision 97/830/EC is replaced by the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 9 March 2000.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 175, 19.7.1993, p. 1.(2) OJ L 343, 13.12.1997, p. 30.(3) OJ L 176, 20.6.1998, p. 37.ANNEX"ANNEX IIList of points of entry through which pistachios and products derived from pistachios originating in, or consigned from Iran may be imported into the European Community>TABLE>"